DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on May 18, 2016. It is noted, however, that applicant has not filed a certified copy of the JP2016-099758 application as required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 3 and 7 are objected to because of the following informalities:  
Regarding claim 3, line 24 should be amended to recite “[[a]] the perfusion” since the perfusion has already been recited in line 14 of the claim.  
Regarding claim 7, the claim should be amended to recite “a waste tank” in lines 17 and 28 to correct for spelling.
Regarding claim 7, it is noted that the claim uses both “flushing liquid” and “flushing fluid” in lines 13, 17, 25, and 29.  It is assumed that these fluids/liquids are the same; Applicant is advised to use consistent claim terminology.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

“a supply section which supplies a flushing liquid to the first lumen” in claim 3.  The examiner notes that this limitation is being interpreted as a medical bag and a supply pump, and functional equivalents thereof, as set forth in applicant’s specification paragraphs 48 and 49.
“an aspiration unit which aspirates a fluid via the second lumen” in claim 3.  The examiner notes that this limitation is being interpreted as an aspiration pump, and functional equivalents thereof, as set forth in paragraph 23.
“a control unit which controls operations of the supply section and the aspiration unit” in claim 3.  The examiner notes that this limitation is being interpreted as a control circuit comprising a microprocessor, and functional equivalents thereof, as set forth in paragraph 56.
“an inspection unit which performs an inspection of blood guided by the aspiration unit” in claim 5 and “an inspection unit” in claim 9
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 6 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 5 and 9, the claims recite an inspection unit.  This limitation fails to comply with the written description requirement since it claims the function of the inspection unit (i.e. inspecting) without disclosing any structure necessary to accomplish this function.  Although the claims recite “a unit”, the term “unit” is conserved to be a generic placeholder and does not impart any structure to the claim.  Paragraph 83 discloses various functions the inspection unit can perform (e.g. biochemical inspection, component inspection, clotting inspection, blood pressure); however, the specific structure required to perform any of these functions is not disclosed.  
Claim 6 is also rejected by virtue of being dependent on claim 5.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Regarding claim 1, it is unclear if “a fluid” recited in line 9 of the claim is the same fluid as recited in line 4 of the claim.  For examination purposes, the fluid of line 9 is considered to be equivalent to the fluid of line 4.
Further regarding claim 1, the limitation recites “inhibits a flow of fluid” in line 14 of the claim.  It is unclear if the fluid refers to the fluid of line 4 or of line 9.
Regarding claim 3, the claim recites “a fluid” in lines 4, 9, 13, 19, 27, and 28 and “a flushing fluid” in line 15 of the claim.  It is unclear if these are all the same fluid, different fluids, or if they are the flushing fluid.
Regarding claims 5 and 9, claim limitation “inspection unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. As discussed above, the specification provides further guidance on the function of the inspection unit; however, the specification is devoid of adequate structure to perform the claimed function of inspecting. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	Regarding claim 7, it is unclear if “a supply pump” in line 26 of the claim is the same supply pump as recited in line 14 of the claim.
	Claims 2, 4, 6, and 8 are also rejected by virtue of being dependent on claims 1, 3, and 7.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Porter (US 20030216685).
Regarding claim 1, Porter discloses a catheter (“catheter device” 10 in fig. 1b) comprising: 
an outer tube (“outer tubular element” 20 in fig. 1b) having a first distal end opening adapted to be introduced into a living body (opening at tip 25 in fig. 1b), the outer tube defining a first lumen capable of circulating a fluid toward the first distal end opening (“lumen” 28 in fig. 1B); 
an inner tube (“inner tubular element” 22 in fig. 1b) disposed in the first lumen (fig. 1 shows inner tube 22 positioned within the first lumen) and having a second distal end opening (opening at tip 31 in fig. 1b) proximally spaced from the first distal end opening (fig. 1; paragraph 58 discloses the distal tip 31 being proximal from the distal tip 25), the inner tube defining a second lumen (“lumen” 28 in fig. 1b) capable of circulating a fluid away from the second distal end opening (“second port” 54 is functionally capable of being attached to a pump capable of generating negative pressure to circulate fluid away from the tip 31); and 
wherein a space axially disposed between the first distal end opening and the second distal end opening defines an outflow/inflow inhibiting portion (“mixing zone” 38 in fig. 1) which inhibits a flow of fluid out from the first lumen into the living body via the first distal end opening as a result of a perfusion of a flushing fluid being supplied through the first lumen and into the second lumen via the outflow/inflow inhibiting 
Regarding claim 2, Porter discloses a central axis of the outer tube coincides with a central axis of the inner tube (fig. 1 shows the inner tube concentric with the outer tube). 
Allowable Subject Matter
Claims 3, 4, 7, and 8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	The following is an examiner’s statement of reasons for allowance:  The claims in this application are allowed because the prior art of record fails to disclose either singly or in combination the claimed catheter device and method of collecting blood.  
	The closest prior art of record is Panotopoulos (US 20150224284).  
Regarding independent claim 3, Panotopoulos fails to teach among all the limitations or render obvious the control unit controls operations of the supply section and the aspiration unit to form a perfusion of the flushing liquid, which is supplied to the first lumen and is aspirated into the second lumen, in the outflow/inflow inhibiting portion and inhibits a fluid from flowing out from the first lumen or a fluid from flowing into the 
Regarding independent claim 7, Panotopoulos fails to teach among all the limitations or render obvious perfusion of the flushing fluid through the first lumen and into the second lumen via the outflow/inflow inhibiting portion inhibits any flow directed out from the first lumen into the blood vessel, in combination with the total structure and function as claimed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY FREDRICKSON whose telephone number is (571)270-7481.  The examiner can normally be reached on Monday-Friday (9 AM - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COURTNEY B FREDRICKSON/Examiner, Art Unit 3783            
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783